                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

GILBERT M.,                                      §
                       PETITIONER,               §
                                                 §
V.                                               § CIVIL CASE NO. 3:18-CV-2592-L-BK
                                                 §
JIMMY JOHNSON, WARDEN, ET AL.,                   §
               RESPONDENTS.                      §

                   FINDINGS, CONCLUSIONS AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

       Pursuant to 28 U.S.C. § 636(b) and Special Order 3, this action was referred to the

United States Magistrate Judge for case management, including findings and a recommended

disposition. On September 25, 2018, Petitioner, an alien detainee awaiting removal, filed a

petition for writ of habeas corpus under 28 U.S.C. § 2241, seeking release on an order of

supervision or to expedite his removal to Kenya. Doc. 1 at 1, 14. On July 10, 2019, Respondent

filed a Status Report, advising that on April 30, 2019, the Immigration Judge had granted

Petitioner’s application for voluntary departure and, in the alternative, entered an order for

removal. Doc. 22 at 1. However, a review of Immigration and Customs Enforcement (“ICE”)

Online Detainee Locator System reflects that Petitioner is no longer in ICE custody.1 The Court

thus examines sua sponte whether the claim presented in the habeas petition is now moot. See

FED. R. CIV. P. 12(h)(3).



1
 The Online Detainee Locator is available at https://locator.ice.gov/odls/ (last accessed on June
9, 2019).

                                                  1
       “Article III of the Constitution limits federal ‘Judicial Power,’ that is, federal-court

jurisdiction, to ‘Cases’ and ‘Controversies.’” United States Parole Comm'n v. Geraghty, 445

U.S. 388, 395 (1980). A case becomes moot “when the issues presented are no longer ‘live’ or

the parties lack a legally cognizable interest in the outcome.” Id. at 396 (quoting Powell v.

McCormack, 395 U.S. 486, 496 (1969)).

       Here, the federal habeas petition only sought Petitioner’s release from custody on an

order of supervision or to expedite his removal. Doc. 1 at 14. Because Petitioner has received

all relief requested, his sole cause of action is now moot, and this Court lacks jurisdiction to

consider his petition.

       Therefore the petition for writ of habeas corpus should be DISMISSED WITHOUT

PREJUDICE for lack of jurisdiction as moot.

       SO RECOMMENDED on August 23, 2019.




                                                  2
                           INSTRUCTIONS FOR SERVICE AND
                         NOTICE OF RIGHT TO APPEAL/OBJECT

A copy of this report and recommendation will be served on all parties in the manner provided
by law. Any party who objects to any part of this report and recommendation must file specific
written objections within 14 days after being served with a copy. See 28 U.S.C. § 636(b)(1);
FED. R. CIV. P. 72(b). An objection must identify the specific finding or recommendation to
which objection is made, state the basis for the objection, and indicate the place in the magistrate
judge’s report and recommendation where the disputed determination is found. An objection
that merely incorporates by reference or refers to the briefing before the magistrate judge is not
specific. Failure to file specific written objections will bar the aggrieved party from appealing
the factual findings and legal conclusions of the magistrate judge that are accepted or adopted by
the district court, except upon grounds of plain error. See Douglass v. United Services
Automobile Ass’n, 79 F.3d 1415, 1417 (5th Cir. 1996), modified by statute on other grounds, 28
U.S.C. § 636(b)(1) (extending the time to file objections to 14 days).




                                                 3
